Exhibit 10.1 WORKING INTEREST PURCHASE AGREEMENT WORKING INTEREST PURCHASE AGREEMENT This agreement is effectively entered into on this 1st day of April, 2009 by and between Hyperdynamics Corporation, (a Delaware corporation herein also referred to as the "Parent Company"), and HYD Resources Corporation, (a Texas Corporation and wholly owned subsidiary of Parent Company and also referred to herein as "HYDR"), and HYDR's wholly owned subsidiary, Trendsetter Production Company (a Mississippi corporation also referred to as "TPC"), all of whom are collectively referred to as "Assignor" herein, and Rabb Resources, Limited, (a Louisiana Corporation, referred to as "Assignee"), and the Assignor and Assignee hereunder are referred to collectively sometimes as "the parties." WITNESSETH: WHEREAS, Assignor originally purchased certain properties and rights as established and laid out between the parties herein in Exhibit "A" and equipment specified in Exhibit "B" by mutually executing between itself and two of its affiliates the "Working Interest Purchase Agreement" dated June 12,2007 (such agreement referred to herein as the "June 07 WIPA"); and WHEREAS, for reference the parties specified in the June 07 WlP A were Rabb Resources, Limited, Rabb Contracting Company LLC, and Claude Rabb, all collectively defined as the "Assignor/Operator" in the June 07 WIP A; and Hyperdynamics Corporation, HYD Resources Corporation, and Trendsetter Production Company was the "Assignee" under the June 07 WIPA; and WHEREAS, Assignor owns 85% of the working interest in those properties purchased originally under the June 07 WIPA plus other properties acquired since the June 07 WIPA was signed and in accordance with the terms of the June 07 WIPA, and all such properties which Assignor currently holds an 85% working interest in is now listed in Exhibit "A" attached hereto and such has been made a part hereof; and Assignor and Assignee have come to an agreement whereby Assignee shall acquire 100% of Assignor's 85% working interest in said properties; and WHEREAS, the parties are desirous that this agreement be formalized for purposes of particularizing all aspects of same; THEREFORE, KNOW ALL MEN BY THESE PRESENTS that Assignor and Assignee do hereby agree as follows, to-wit: PROPERTIES AND RIGHTS TO BE ASSIGNED 1. That Assignor shall assign to Assignee 100% of all of Assignor's 85% working interest ownership in the producing wells, disposal wells and oil and gas leases described on Exhibit "A" attached hereto, together with a corresponding interest in any and all existing production and presently non-producing mineral leasehold acreage held by said production, all equipment (both surface and down-hole) utilized in the existing production activities (see Exhibit "B" attached hereto) and all contract rights involving access roads, disposal wells and any other property rights or incidents of ownership relating to or in any way affecting the oil, gas and mineral leases and wells in question. All property and rights acquired by Assignee hereunder are also referred to as the "Acquired Property", herein. 2.
